                  Case 2:19-cv-01116-TSZ Document 40 Filed 08/13/21 Page 1 of 2




 1
                                                             THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
      RYAN DIAZ,                                         No. 2:19-cv-01116-TSZ
11
                             Plaintiff,                  NOTICE OF APPEARANCE
12
                 v.
13
      NINTENDO OF AMERICA INC.,
14
                             Defendant.
15

16

17    TO: All Parties and Their Counsel of Record
18           PLEASE TAKE NOTICE of the appearance in this action of Defendant Nintendo of
19    America Inc., by and through the undersigned counsel. Copies of all documents and pleadings
20    related to this litigation, except for original process, are to be served on the undersigned
21    counsel.
22    //
23    //
24    //
25    //
26    //

      NOTICE OF APPEARANCE                                                       Perkins Coie LLP
      (No. 2:19-cv-01116-TSZ) – 1                                          1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101
                                                                               Phone: 206.359.8000
     153027629
                                                                                Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 40 Filed 08/13/21 Page 2 of 2




 1    Dated: August 13, 2021                     s/ Cara V. Wallace
                                                 Cara V. Wallace, WSBA No. 50111
 2

 3                                               s/ David T. Martin
                                                 David T. Martin, WSBA No. 50160
 4
                                                 s/ Madeline D. Swan
 5                                               Madeline D. Swan, WSBA No. 56355
 6                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 7                                               Seattle, WA 98101-3099
                                                 Phone: 206.359.8000
 8                                               Email: DMartin@perkinscoie.com
                                                 Email: CWallace@perkinscoie.com
 9                                               Email: MSwan@perkinscoie.com
10                                               Attorneys for Defendant
                                                 Nintendo of America Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                            Perkins Coie LLP
      (No. 2:19-cv-01116-TSZ) – 2                               1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101
                                                                    Phone: 206.359.8000
     153027629
                                                                     Fax: 206.359.9000
